                    Case 21-50215-KBO            Doc 13       Filed 08/17/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                               Chapter 7

    BAYOU STEEL BD HOLDINGS, LLC, et al.,1                               Case No. 19-12153 (KBO)

                                 Debtors.                                (Jointly Administered)

    GEORGE L. MILLER, in his capacity as Chapter 7                       Adv. Proc. No. 21-50215 (KBO)
    Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,

                                Plaintiff,

    vs.

    M.A.R.S., INC. dba MODERN AMERICAN
    RECYCLING SERVICES,

                                Defendant.

    CERTIFICATION OF COUNSEL REQUESTING ENTRY OF ORDER APPROVING
           STIPULATION REGARDING APPOINTMENT OF MEDIATOR

             The undersigned hereby certifies as follows:

             1.     On March 3, 2021, George L. Miller, appointed as the chapter 7 trustee (the

“Trustee”) of the Debtors’ bankruptcy estates, filed the Complaint for Avoidance and Recovery

of Preferential Transfers Pursuant to 11 U.S.C. §§ 547 & 550 (the “Complaint”) with the U.S.

Bankruptcy Court for the District of Delaware (the “Court”) against defendant M.A.R.S., Inc.

dba Modern American Recycling Services (the “Defendant,” and together with Plaintiff, the

“Parties”).

             2.     Following agreed extensions, on May 28, 2021, Defendant filed its Answer.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783).


DOCS_DE:235053.1 57095/001
                 Case 21-50215-KBO         Doc 13      Filed 08/17/21    Page 2 of 2




        3.       The Parties have agreed and entered into a stipulation, subject to this Court’s

approval, to engage in mediation before the scheduling of a Rule 16 scheduling conference and

submission of a scheduling order. The Parties believe this approach will maximize efficiency

and reduce costs for both Parties.

        4.       Attached hereto as Exhibit A is a proposed form of order approving the

stipulation. The proposed form of order includes certain deadlines if mediation is not successful

so that the Parties will then move forward without delay to schedule a Rule 16 scheduling

conference and submitting a proposed scheduling order. The stipulation is attached as Exhibit 1

to the proposed form of order.

        5.       Accordingly, the Parties request that this Court enter the proposed form of order.



Dated: August 17, 2021                      PACHULSKI STANG ZIEHL & JONES LLP

                                             /s/ Peter J. Keane
                                             Bradford J. Sandler (DE Bar No. 4142)
                                             Andrew W. Caine (CA Bar No. 110345)
                                             Peter J. Keane (DE Bar No. 5503)
                                             919 North Market Street, 17th Floor
                                             P.O. Box 8705
                                             Wilmington, Delaware 19899-8705 (Courier 19801)
                                             Telephone: (302) 652-4100
                                             Facsimile: (302) 652-4400
                                             Email: bsandler@pszjlaw.com
                                                        acaine@pszjlaw.com
                                                        pkeane@pszjlaw.com

                                             Counsel to Plaintiff George L. Miller,
                                             Chapter 7 Trustee




DOCS_DE:235053.1 57095/001                         2
